Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 9-19 are pending in the application. Claims 1 and 9-19 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:	Delete the period in the fourth to last line of the claim, i.e. the period in “30° C to 80° C.”

Claim 18:	In the second line of the claim, the phrase “temperature is in the range of about in the range of about” should read “temperature is in the range of about”.

Claim 19:	In the first and second lines of the claim, the phrase “temperature is in the range of about in the range of about” should read “temperature is in the range of about”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The only previously pending rejection was under 35 USC 103 where the totality of the record has been considered in view of Applicant’s most recent amendments. The Examiner does not necessarily agree with each assertion made by Applicant in the remarks dated July 15th, 2022. For instance on page 7 of the response dated July 15th, 2022, Applicant states “The temperature ranges recited in the claims do not overlap.” Applicant may be stating that the literal numbers recited in the claims do not overlap; however, the claims recite ranges of “about” certain numbers where at least 85° C would appear to read on both ranges. Nevertheless, the previous rejection required several aspects to be chosen from the prior art including substrate, catalyst, ligand and relative temperature (where the second temperature must be higher than the first). The newly amended claims have an additional aspect to be chosen, i.e. that the first and second reaction temperatures must fall within certain ranges. The case for obviousness does not follow a simple optimization of ranges but rather a selection of a species from a genus of possibilities. It should be obvious to a person having ordinary skill in the art to select the substrates, ligand and temperature ranges in combination rather than separately. Given the newly added factor, the Examiner finds that the preponderance of the obvious has shifted to patentability. 
The newly added limitation can additionally be considered to resolve aspects of unexpected results previously cited by the Examiner where selectively would not be relevant to symmetric tertiary amines. For the newly amended claims, a case for obviousness over symmetric amines is again more difficult to envision since it would require a person having ordinary skill in the art to select a symmetric tertiary amine as a target, use the instantly claimed ligand and run a first and second reaction at, for instance, 84° C/ 86° C to read on the instant claims. The prior art provides insufficient guidance on arriving at such an embodiment. There is no reason separate the temperatures further since the rationales for differing temperatures depends on selectively, which is not relevant for symmetric tertiary amines. Accordingly, whether unexpected results have been demonstrated for symmetric tertiary amines is moot. As for asymmetric amines, the previously filed declaration demonstrates that the instantly claimed ligand can selectively yield secondary amines in a first reaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626